Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a log structured file system (LFS) that writes a logical data structure which constitutes the file system, to a virtual volume as on disk data. When the logical data structure is changed by data writing, data update, or the like, information on the change is written to the virtual volume at a position indicated by a write cursor. The LFS manages a cursor at the end of the log. When the write cursor has reaches the cursor at the end of the log, the LFS determines whether to move the cursor  at the end of the log based on the file size in the file system to prevent the write cursor  from unnecessarily pointing the entire area of the virtual volume that is, to prevent the write cursor from unnecessarily pointing an unallocated area of the virtual volume as the write position. Matsuzawa, (U.S. Patent Application Pub. # 2015/0331793) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination an apparatus, and a method that comprises a memory array that includes a first plurality of managed units, a controller executing a write operation placing a cursor at an updated location in the memory array, the updated location of the write cursor is determined by a status of the first plurality of managed units and the updated location of the write cursor at a next free managed unit in the memory array having a free status upon completing execution of the write operation, the number of managed units that are indicated as valid, invalid, or do not use are skipped until the next free managed unit is found, the updated location of the write cursor is at a memory cell of next free managed unit in memory array that is after the number of managed units that were skipped to find the next free managed unit. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of memory management.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114